Citation Nr: 1503406	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  09-13 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to the medications for the service-connected schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified as to the issues on appeal before the undersigned Veterans Law Judge at a Travel Board hearing in May 2011.  A transcript of the hearing has been associated with the claims file.

In a March 2012 Board decision, the Board remanded the case for further evidentiary development.  In an October 2012 supplemental statement of the case (SSOC), the RO denied the claims listed above, and the case is back before the Board for further appellate proceedings.

The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in February 2013.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran claims that he has prostate cancer as a result of his active duty service.  Specifically, the Veteran claims that his prostate cancer was a result of his enlarged prostate, which was diagnosed within one year of his discharge from service.  The Veteran claims that his psychiatric medication also contributed to his prostate cancer.  

Pursuant to the March 2012 remand, the Veteran was afforded a VA examination in April 2012 to determine the etiology of his prostate cancer.  At the time of the examination, the examiner did not have access to the Veteran's claims file.  The examiner noted that the Veteran was diagnosed with prostate cancer in 2002, and was currently in remission.  The examiner indicated that the Veteran had erectile dysfunction as a result of his prostate cancer.  The examiner noted that the Veteran's prostate cancer had no relation to Agent Orange exposure because he did not have in-country service in Vietnam.  The examiner found that the Veteran's prostate cancer was less likely as not aggravated by his military service.  The examiner also found that the Veteran's prostate cancer was less likely related to any medications at all.  In support of his opinion, the examiner explained that there was no medical literature which linked medications to bladder or prostate cancer.  Because the examiner did not review the Veteran's claims file in conjunction with his initial opinion, the AOJ instructed the examiner to review the claims file and provide an addendum opinion.  In May 2012, the examiner indicated that a review of the Veteran's claims file did not change his opinion.

The Board finds this opinion inadequate because the examiner failed to provide any rationale for his opinion that the Veteran's prostate cancer was less likely as not aggravated by his military service.  Moreover, the examiner failed to address the Veteran's contentions that he was diagnosed with an enlarged prostate in April 1968, within one year from his discharge from service, which subsequently led to his prostate cancer.  Therefore, under the duty to assist, the AOJ should obtain an addendum opinion with adequate rationale addressing the etiology of the Veteran's prostate cancer.

As the April 2012 VA examiner found that the Veteran's erectile dysfunction was a result of his prostate cancer, the Board concludes that further development and adjudication of the Veteran's claim for entitlement to service connection for prostate cancer may provide evidence in support of his claim for entitlement to service connection for erectile dysfunction.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined).

Additionally, the Board finds that the April 2012 VA opinion regarding the etiology of the Veteran's erectile dysfunction was inadequate.  In this regard, the April 2012 VA examiner noted that the Veteran was currently on risperidone, ambien, trazodone, and Zoloft for his service-connected psychiatric condition.  The examiner found that none of these medications caused erectile dysfunction.  The examiner therefore found that the Veteran's current medications were less likely as not related to his erectile dysfunction, but more likely as not related to his prostate cancer in 2002.  The examiner found that the Veteran's erectile dysfunction was less likely as not aggravated by his military service.  In support of his opinion, the examiner found that according to the medical literature, the Veteran's service-connected psychiatric medications did not cause his erectile dysfunction.  He further found no proof that the Veteran's erectile dysfunction was aggravated by the military.

Although the April 2012 VA examiner found that none of the Veteran's psychiatric medications caused erectile dysfunction, the examiner failed to address the 2009 opinions of Dr. V. J. F. and Dr. M. A. C., which suggested a link between the Veteran's psychiatric medication and his erectile dysfunction.  Specifically, Dr. V. J. F. found that the Veteran's erectile dysfunction symptoms began after the Veteran was prescribed risperidone; he noted that erectile dysfunction is a disclosed side effect of the drug.  Dr. M. A. C. indicated that the Veteran was started on antipsychotics while in service and he reported that his erectile dysfunction began after this.  Dr. M. A. C. indicated that antipsychotics are known to cause impotence.  The April 2012 opinion also failed to take into account the medical literature submitted by the Veteran, which indicated that thorazine and risperadone were known to cause impotence in men.  Moreover, although the April 2012 examiner found that the Veteran's psychiatric medications did not cause his erectile dysfunction,  he did not offer an opinion regarding whether the Veteran's psychiatric medications aggravated the Veteran's erectile dysfunction.  Therefore, under the duty to assist, the AOJ should obtain an addendum opinion with adequate rationale addressing the etiology of the Veteran's erectile dysfunction, to specifically include whether the Veteran's current erectile dysfunction was caused or aggravated by his the medications for his service-connected schizophrenia.

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development, obtain an addendum opinion from the VA examiner who conducted the April 2012 examination.  If this examiner is no longer available, obtain another opinion from an appropriate examiner to determine the nature and etiology of the Veteran's prostate cancer.  The claims folder, including a copy of this remand, must be made available to and reviewed by the examiner.  The examiner should be asked to respond to the following inquiries:

(a) Is it at least as likely as not (at least a 50 percent probability) that the Veteran's prostate cancer was initially sustained during his active duty service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service?

(b)  Is it at least as likely as not (as least a 50 percent probability) that the Veteran's prostate cancer was caused or aggravated by the medications for his service-connected schizophrenia?

In rendering the requested opinions, the examiner should address the Veteran's contentions that his prostate cancer was a result of his enlarged prostate, which was diagnosed within one year of his discharge from service.  

The examiner should consider all relevant evidence in the claims file, to include the Veteran's service treatment records, post-service treatment records, and his lay assertions.

A complete explanation must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinions sought cannot be given without resorting to speculation.

3.  After the above development, obtain an addendum opinion from the VA examiner who conducted the April 2012 examination.  If this examiner is no longer available, obtain another opinion from an appropriate examiner to determine the nature and etiology of the Veteran's erectile dysfunction.  The claims folder, including a copy of this remand, must be made available to and reviewed by the examiner.  The examiner should be asked to respond to the following inquiries:

(a) Is it at least as likely as not (at least a 50 percent probability) that the Veteran's erectile dysfunction was initially sustained during his active duty service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service?

(b) Is it at least as likely as not (at least a 50 percent probability) that the Veteran's erectile dysfunction was caused or aggravated by the medications for his service-connected schizophrenia?

In rendering the requested opinions, the examiner should address the January 2009 opinion from Dr. V. J. F. and the February 2009 opinion from Dr. M. A. C.  The examiner should also address the medical literature submitted by the Veteran, which linked thorazine and risperadone to erectile dysfunction in men.  

The examiner should consider all relevant evidence in the claims file, to include the Veteran's service treatment records, post-service treatment records, and his lay assertions.  A complete explanation must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinions sought cannot be given without resorting to speculation.

4.  After the development has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

